                                                                           FILEP
                                                                    U.S. DISTRICT CeURT
                                                                       BRUNSWICK DIV.

                                                                   2015 JUL?3 PH 1=21
                        3in           ?i9niteti States! Bifiitnct Court
                        ^       ^     ^     ^                    ^ CLERK     „_
                       :lfor tlie ^otttliem Idtotrtct of((^^rpT^
                                       ilintnoltiU& l9tbtoiott

              KENNETH EUGENE HAYNES,

                        Petitioner,                       CIVIL ACTION NO.: 2:19-cv-15




              WARDEN DERRICK EDGE,

                        Respondent.



                                                ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.    Dkt. No. 11.    Petitioner Kenneth Haynes

              ("Haynes") did not file Objections to this Report and

              Recommendation.


                   Accordingly, the Court ADOPTS the Magistrate Judge's Report

              and Recommendation and GRANTS Respondent's Motion to Dismiss,

              DISMISSES without prejudice Haynes's Petition as premature and

              for failure to exhaust his administrative remedies, and DIRECTS

              the Clerk of Court to CLOSE this case and enter the appropriate




AO 72A
(Rev. 8/82)
              judgment of dismissal.   Additionally, the Court DENIES Haynes in

              forma pauperis status on appeal.

                  SO ORDERED, this            day of   \ \                , 2019.




                                        HON. LI^A GODBEY WOOD, Jim
                                        UNITEiySTAJ^S DISTRI53>edURT
                                        SOUTHERN DI^'?i«i4»--r?fGE0RGIA




AO 72A
(Rev. 8/82)
